Title: General Orders, 15 August 1776
From: Washington, George
To: 

 

Head Quarters, New York, August 15th 1776.
Charlestown.Boston.


William S: Smith Esqr: appointed to act as Aide-de-Camp to General Sullivan, during the absence of Major Scammell, and to be obeyed and respected accordingly.
Henry Williams of Capt: Parks Company, Colonel Shepard’s Regiment convicted by a General Court-Martial whereof Col. Wyllys was President of “Desertion”—sentenced to receive thirty-nine Lashes.
The General approves it, and orders it to be executed at the usual time and place.
Lieut: Holcomb of Capt: Anderson’s Company, and Col. Johnson’s Regiment, tried by the same Court Martial for “assuming the rank of a Captain, wearing a yellow Cockade, and mounting Guard in that capacity”—it appearing to be done thro’ misinformation and want of experience, the Court are of opinion, he should be cautioned by his Colonel, to make himself acquainted with his duty, and that he be released from his arrest.
The General approves thereof and orders that he be discharged.
Mr William Caldwell is appointed Pay Master to Colo. Baldwins Regiment.
Mr John Laurence to the regiment late McDougalls.
The General directs and requests that every officer will see the mens Arms and Ammunition put in order as soon as it clears up; and for that purpose have them paraded and carefully inspected. An enemy often presumes upon neglect at such time, to make an attack.
Mr Robert Prevost Junr appointed Pay Master to Col. Ritzema’s regiment.
Col. Glover’s regiment to move to morrow to Greenwich, and join General Fellow’s Brigade.
General Putnam’s Division, to be put into the General detail of duty as before.
Capt: James Chapman to do duty of Major to Col. Tyler’s Regiment (late General Parsons’s) ’till further orders.
Capt: James Mellen to do the same in Colonel Ward’s regiment.

Capt: Thomas Dyer to do the duty of Brigade Major to Genl Parsons’s brigade, ’till further orders.
